 
EXHIBIT 10.1

RESTATED SUBSCRIPTION AGREEMENT
 
RESTATED SUBSCRIPTION AGREEMENT made as of this _ day of ________ 2008, between
IX Energy Holdings, Inc., a Delaware corporation (the "Company"), and the
undersigned (the "Subscriber").
 
WHEREAS, pursuant to a Confidential Private Placement Memorandum dated August
22, 2008 (the "PPM"), as supplemented to date, the Company is offering in a
private placement (the "Offering") to accredited investors a minimum of 35 Units
(the "Minimum Offering") and a maximum of 100 Units (the "Maximum Offering") at
a purchase price of $100,000 per Unit, or up to 115 Units if the Company elects
to accept over-subscriptions, with each Unit (the "Units") consisting of 250,000
shares of the Company's common stock, par value $0.001 per share (the "Common
Stock"), and a three-year detachable warrant (the "Warrant") to purchase 250,000
shares of Common Stock with an exercise price of $0.50 per share; and
 
WHEREAS, the Subscriber desires to subscribe for the number of Units set forth
on the signature page hereof, on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:
 
I.    SUBSCRIPTION FOR AND REPRESENTATIONS AND COVENANTS OF SUBSCRIBER
 
1.1 Subject to the terms and conditions hereinafter set forth, the Subscriber
hereby subscribes for and agrees to purchase from the Company such number of
Units set forth upon the signature page hereof, at a price equal to $100,000 per
Unit, and the Company agrees to sell such to the Subscriber for said purchase
price, subject to the Company's right to sell to the Subscriber such lesser
number of (or no) Units as the Company may, in its sole discretion, deem
necessary or desirable. The purchase price is payable by wire transfer of
immediately available funds, pursuant to the wire instructions attached as
Exhibit F to the PPM or by check payable to LaSalle Bank National Association as
Escrow Agent to IX Energy Holdings, Inc.
 
1.2 The Subscriber recognizes that the purchase of Units involves a high degree
of risk in that (i) an investment in the Company is highly speculative and only
investors who can afford the loss of their entire investment should consider
investing in the Company and the Units; (ii) the Units are not registered under
the Securities Act of 1933, as amended (the "Act"), or any state securities law;
(iii) there is no trading market for the Units, none is likely ever to develop,
and the Subscriber may not be able to liquidate his, her or its investment; (iv)
transferability of the Units is extremely limited; and (v) an investor could
suffer the loss of his, her or its entire investment.
 
1.3 The Subscriber is an "accredited investor," as such term in defined in Rule
501 of Regulation D promulgated under the Act, and the Subscriber is able to
bear the economic risk of an investment in the Units.
 
1.4 The Subscriber has prior investment experience (including investment in
non-listed and non-registered securities), and has read and evaluated, or has
employed the services of an investment advisor, attorney or accountant to read
and evaluate, all of the documents furnished or made available by the Company to
the Subscriber and to all other prospective investors in the Units, including
the PPM, as well as the merits and risks of such an investment by the
Subscriber. The Subscriber's overall commitment to investments which are not
readily marketable is not disproportionate to the Subscriber's net worth, and
the Subscriber's investment in the Units will not cause such overall commitment
to become excessive. The Subscriber, if an individual, has adequate means of
providing for his or her current needs and personal and family contingencies and
has no need for liquidity in his or her investment in the Units. The Subscriber
is financially able to bear the economic risk of this investment, including the
ability to afford holding the Units for an indefinite period or a complete loss
of this investment.
 
1

--------------------------------------------------------------------------------


 
1.5 The Subscriber acknowledges receipt and careful review of the PPM, all
supplements to the PPM, and all other documents furnished in connection with
this transaction by the Company (collectively, the "Offering Documents") and has
been furnished by the Company during the course of this transaction with all
information regarding the Company which the Subscriber has requested or desires
to know; and the Subscriber has been afforded the opportunity to ask questions
of and receive answers from duly authorized officers or other representatives of
the Company concerning the terms and conditions of the Offering, and any
additional information which the Subscriber has requested.
 
1.6 The Subscriber acknowledges that the purchase of the Units may involve tax
consequences to the Subscriber and that the contents of the Offering Documents
do not contain tax advice. The Subscriber acknowledges that the Subscriber must
retain his, her or its own professional advisors to evaluate the tax and other
consequences to the Subscriber of an investment in the Units. The Subscriber
acknowledges that it is the responsibility of the Subscriber to determine the
appropriateness and the merits of a corporate entity to own the Subscriber's
Units and the corporate structure of such entity.
 
1.7 The Subscriber acknowledges that this Offering has not been reviewed by the
Securities and Exchange Commission (the "SEC") or any state securities
commission, and that no federal or state agency has made any finding or
determination regarding the fairness or merits of the Offering. The Subscriber
represents that the Units are being purchased for his, her or its own account,
for investment only, and not with a view toward distribution or resale to
others. The Subscriber agrees that he, she or it will not sell or otherwise
transfer the Units unless they are registered under the Act or unless an
exemption from such registration is available.
 
1.8 The Subscriber understands that the provisions of Rule 144 under the Act are
not available for at least one (1) year to permit resales of the Units or the
Common Stock and Warrants comprising the Units and there can be no assurance
that the conditions necessary to permit such sales under Rule 144 will ever be
satisfied. The Subscriber understands that the Company is under no obligation to
comply with the conditions of Rule 144 or take any other action necessary in
order to make available any exemption from registration for the sale of the
Units or the Common Stock and Warrants comprising the Units.
 
1.9 The Subscriber understands that the Units have not been registered under the
Act by reason of a claimed exemption under the provisions of the Act which
depends, in part, upon his, her or its investment intention. In this connection,
the Subscriber understands that it is the position of the SEC that the statutory
basis for such exemption would not be present if his, her or its representation
merely meant that his, her or its present intention was to hold such securities
for a short period, such as the capital gains period of tax statutes, for a
deferred sale, for a market rise, assuming that a market develops, or for any
other fixed period. The Subscriber realizes that, in the view of the SEC, a
purchase now with an intent to resell would represent a purchase with an intent
inconsistent with his, her or its representation to the Company and the SEC
might regard such a sale or disposition as a deferred sale, for which such
exemption is not available.
 
1.10 The Subscriber agrees to indemnify and hold the Company, its directors,
officers and controlling persons and their respective heirs, representatives,
successors and assigns harmless against all liabilities, costs and expenses
incurred by them as a result of any misrepresentation made by the Subscriber
contained herein or any sale or distribution by the Subscriber in violation of
the Act (including, without limitation, the rules promulgated thereunder), any
state securities laws, or the Company's Certificate of Incorporation or By-laws,
as amended from time to time.
 
2

--------------------------------------------------------------------------------


 
1.11 The Subscriber consents to the placement of a legend on any certificate or
other document evidencing the Common Stock or the Warrants stating that such
securities have not been registered under the Act and setting forth or referring
to the restrictions on transferability and sale thereof.
 
1.12 The Subscriber understands that the Company will review and rely on this
Restated Subscription Agreement without making any independent investigation;
and it is agreed that the Company reserves the unrestricted right to reject or
limit any subscription and to withdraw the Offering at any time.
 
1.13 The Subscriber hereby represents that the address of the Subscriber
furnished at the end of this Restated Subscription Agreement is the
undersigned's principal residence, if the Subscriber is an individual, or its
principal business address if it is a corporation or other entity.
 
1.14 The Subscriber acknowledges that if the Subscriber is a Registered
Representative of a Financial Industry Regulatory Authority, Inc. ("FINRA")
member firm, the Subscriber must give such firm the notice required by the
FINRA's Conduct Rules, receipt of which must be acknowledged by such firm on the
signature page hereof.
 
1.15 The Subscriber hereby acknowledges that neither the Company nor any persons
associated with the Company who may provide assistance or advice in connection
with the Offering (other than the placement agent, if one is engaged by the
Company) are or are expected to be members or associated persons of members of
the FINRA or registered broker-dealers under any federal or state securities
laws.
 
1.16 The Subscriber understands that, pursuant to the terms of the Offering as
set forth in the PPM, the Company must receive subscriptions for 35 Units for an
aggregate purchase price of $3,500,000 in order to close on the sale of any
Units and that persons affiliated with the Company or its consultants, advisors,
or placement agents may subscribe for Common Stock, in which case the Company
may accept subscriptions from such affiliated parties in order to reach the
Minimum Offering; and that, accordingly, no investor should conclude that
achieving the Minimum Offering is the result of any independent assessment of
the merits or advantages of the Offering or the Company made by Subscribers in
the Minimum Offering.
 
1.17 The Subscriber hereby represents that, except as expressly set forth in the
Offering Documents, no representations or warranties have been made to the
Subscriber by the Company or any agent, employee or affiliate of the Company
and, in entering into this transaction, the Subscriber is not relying on any
information other than that contained in the Offering Documents and the results
of independent investigation by the Subscriber.
 
1.18 All information provided by the Subscriber in the Investor Questionnaire
attached as Exhibit B to the PPM is true and accurate in all respects, and the
Subscriber acknowledges that the Company will be relying on such information to
its possible detriment in deciding whether the Company can sell these securities
to the Subscriber without giving rise to the loss of the exemption from
registration under applicable securities laws.
 
3

--------------------------------------------------------------------------------


 
II.    REPRESENTATIONS BY THE COMPANY
 
(a)  The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware and has the corporate
power to conduct the business which it conducts and proposes to conduct.
 
(b)  The execution, delivery and performance of this Restated Subscription
Agreement by the Company have been duly authorized by the Company and all other
corporate action required to authorize and consummate the offer and sale of the
Units has been duly taken and approved.
 
(c)  The Units and the underlying Common Stock have been duly and validly
authorized and issued.
 
(d)  The Company has obtained, or is in the process of obtaining, all licenses,
permits and other governmental authorizations necessary for the conduct of its
business, except where the failure to so obtain such licenses, permits and
authorizations would not have a material adverse effect on the Company. Such
licenses, permits and other governmental authorizations which have been obtained
are in full force and effect, except where the failure to be so would not have a
material adverse effect on the Company, and the Company is in all material
respects complying therewith.
 
(e)  The Company knows of no pending or threatened legal or governmental
proceedings to which the Company is a party which would materially adversely
affect the business, financial condition or operations of the Company.
 
(f)  The Company is not in violation of or default under, nor will the execution
and delivery of this Restated Subscription Agreement or the issuance of the
Common Stock, or the consummation of the transactions herein contemplated,
result in a violation of, or constitute a default under, the Company's
Certificate of Incorporation or By-laws, any material obligations, agreements,
covenants or conditions contained in any bond, debenture, note or other evidence
of indebtedness or in any material contract, indenture, mortgage, loan
agreement, lease, joint venture or other agreement or instrument to which the
Company is a party or by which it or any of its properties may be bound or any
material order, rule, regulation, writ, injunction, or decree of any government,
governmental instrumentality or court, domestic or foreign.
 
III.   COVENANTS BY THE COMPANY
 
3.1 Until the earlier of (i) twelve (12) months following the Initial Closing
Date (as defined in the PPM) or (ii) such date that there is an effective
registration statement on file with the SEC covering the resale of all of the
shares of Common Stock issued in the Offering and all shares of Common Stock
issuable upon exercise of the Warrants issued in the Offering, in the event that
the Company issues or sells any shares of Common Stock or any Common Stock
Equivalents (as defined below) pursuant to which shares of Common Stock may be
acquired at a price less than $0.40 per share (a "Lower Price Issuance"), then
the Company shall promptly issue additional shares of Common Stock to the
Subscriber in an amount sufficient that the subscription price paid hereunder,
when divided by the total number of shares issued will result in an actual price
paid per share of Common Stock hereunder equal to such lower price (this is
intended to be a "full ratchet" adjustment). Such adjustment shall be made
successively whenever such an issuance is made. In addition to the foregoing, in
the event of a Lower Price Issuance, the Subscriber shall have the right to
elect to substitute any term or terms of the offering being made in connection
with the Lower Price Issuance for any term of the Offering in connection with
the Common Stock and Warrants (purchased hereunder) owned by the Subscriber as
of the date of such Lower Price Issuance. Notwithstanding the foregoing, this
Section 3.1 shall not apply in respect of an Exempt Issuance (as defined below).
 
4

--------------------------------------------------------------------------------


 
3.2 For purposes of this Agreement, (i) "Common Stock Equivalents" means any
securities of the Company or any of its subsidiaries which would entitle the
holder thereof to acquire at any time Common Stock, including, without
limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock and (ii)
"Exempt Issuance" means the issuance of (a) shares of Common Stock or options to
employees, officers, directors, or consultants of the Company pursuant to any
stock or option plan duly adopted for such purpose by a majority of the
non-employee members of the Board of Directors of the Company or a majority of
the members of a committee of non-employee directors established, (b) securities
upon the exercise or exchange of or conversion of any securities issued
hereunder and/or other securities exercisable or exchangeable for or convertible
into shares of Common Stock issued and outstanding on the date of this
Agreement, provided that such securities have not been amended since the date of
this Agreement to increase the number of such securities or to decrease the
exercise, exchange or conversion price of such securities; and (c) securities
issued pursuant to acquisitions or strategic transactions approved by a majority
of the disinterested directors of the Company, provided that any such issuance
shall only be to a person which is either an owner of, or an entity that is,
itself or through its subsidiaries, an operating company in a business
synergistic with the business of the Company and in which the Company receives
benefits in addition to the investment of funds, but shall not include a
transaction in which the Company is issuing securities primarily for the purpose
of raising capital or to an entity whose primary business is investing in
securities.
 
3.3 Absent a prior determination by the non-employee directors of the Company
that it is in the Company's best interest, for a period of 18 months following
the closing of the Merger (as defined in the PPM), the Company shall not (i)
issue or grant more than an aggregate of 12,000,000 options, warrants or shares
of common stock (subject to appropriate adjustments for any stock dividend,
stock split, stock combination, reclassification or similar transaction) to any
employees, officers, directors, or consultants of the Company or (ii) issue any
options having an exercise price that is less than $0.50 per share and subject
to appropriate adjustments for any stock dividend, stock split, stock
combination, reclassification or similar transaction).
 
IV.   TERMS OF SUBSCRIPTION
 
4.1 Subject to Section 4.2 hereof, the subscription period will begin as of the
date of the PPM and will terminate at 11:59 PM Eastern Time, on the earlier of
November 30, 2008, the date on which the Maximum Offering is sold or the
Offering is terminated by the Company (the "Termination Date"); provided,
however, that the Termination Date may be extended by up to an additional thirty
(30) days by the Company. The minimum subscription amount is $100,000, although
the Company may, in its discretion, accept subscriptions for less than $100,000.
 
4.2 The Subscriber shall effect a wire transfer in the full amount of the
purchase price for the Units to the Company's escrow account in accordance with
the wire instructions attached as Exhibit F to the PPM or shall deliver a check
in payment of the purchase price for the Units.
 
5

--------------------------------------------------------------------------------


 
4.3 Pending the sale of the Units, all funds paid hereunder shall be deposited
by the Company in escrow with the Company's escrow agent. If the Company shall
not have obtained subscriptions (including this subscription) for the Minimum
Offering on or before the Termination Date (as such date may be extended by the
Company), then this subscription shall be void and all funds paid hereunder by
the Subscriber shall be promptly returned without interest to the Subscriber, to
the same account from which the funds were drawn. If subscriptions are received
and accepted and payment tendered for the Minimum Offering on or prior to the
Termination Date, then all subscription proceeds (less fees and expenses) shall
be paid over to the Company within ten (10) days thereafter or such earlier date
that is one business day after the amount of good funds in escrow equals or
exceeds $3,500,000. In such event, sales of the Units may continue thereafter
until the earlier of the date on which the Maximum Offering is sold and the
Termination Date, with subsequent releases of funds from time to time at the
discretion of the Company.
 
4.4 The Subscriber hereby authorizes and directs the Company and its escrow
agent to deliver any certificates or other written instruments representing the
Units to be issued to such Subscriber pursuant to this Restated Subscription
Agreement to the address indicated on the signature page hereof.
 
4.5 The Subscriber hereby authorizes and directs the Company and its escrow
agent to return any funds, without interest, for unaccepted subscriptions to the
same account from which the funds were drawn.
 
4.6 If the Subscriber is not a United States person, such Subscriber shall
immediately notify the Company and the Subscriber hereby represents that the
Subscriber is satisfied as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Units or any
use of this Restated Subscription Agreement, including (i) the legal
requirements within its jurisdiction for the purchase of the Units, (ii) any
foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained, and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale or transfer of the Units. Such Subscriber's
subscription and payment for, and continued beneficial ownership of, the Units
will not violate any applicable securities or other laws of the Subscriber's
jurisdiction.
 
V.    MISCELLANEOUS
 
5.1 Any notice or other communication given hereunder shall be deemed sufficient
if in writing and sent by reputable overnight courier, facsimile (with receipt
of confirmation) or registered or certified mail, return receipt requested,
addressed to the Company, at the address set forth in the first paragraph
hereof, Attention: Chief Executive Officer, facsimile: (866) 395-0915, and to
the Subscriber at the address or facsimile number indicated on the signature
page hereof. Notices shall be deemed to have been given on the date when mailed
or sent by facsimile transmission or overnight courier, except notices of change
of address, which shall be deemed to have been given when received.
 
5.2 This Restated Subscription Agreement shall not be changed, modified or
amended except by a writing signed by both (a) the Company and (b) subscribers
in the Offering holding a majority of the Units issued in the Offering.
 
5.3 This Restated Subscription Agreement shall be binding upon and inure to the
benefit of the parties hereto and to their respective heirs, legal
representatives, successors and assigns. This Restated Subscription Agreement
sets forth the entire agreement and understanding between the parties as to the
subject matter hereof and merges and supersedes all prior discussions,
agreements and understandings of any and every nature among them.
 
6

--------------------------------------------------------------------------------


 
5.4 Notwithstanding the place where this Restated Subscription Agreement may be
executed by any of the parties hereto, the parties expressly agree that all the
terms and provisions hereof shall be construed in accordance with and governed
by the laws of the State of New York. The parties hereby agree that any dispute
which may arise between them arising out of or in connection with this Restated
Subscription Agreement shall be adjudicated only before a Federal court located
in New York, New York and they hereby submit to the exclusive jurisdiction of
the federal courts located in New York, New York with respect to any action or
legal proceeding commenced by any party, and irrevocably waive any objection
they now or hereafter may have respecting the venue of any such action or
proceeding brought in such a court or respecting the fact that such court is an
inconvenient forum, relating to or arising out of this Restated Subscription
Agreement or any acts or omissions relating to the sale of the securities
hereunder, and consent to the service of process in any such action or legal
proceeding by means of registered or certified mail, return receipt requested,
in care of the address set forth below or such other address as the undersigned
shall furnish in writing to the other. The parties further agree that in the
event of any dispute, action, suit or other proceeding arising out of or in
connection with this Restated Subscription Agreement, the PPM or other matters
related to this subscription brought by a Subscriber (or transferee), the
Company (and each other defendant) shall recover all of such party's attorneys'
fees and costs incurred in each and every action, suit or other proceeding,
including any and all appeals or petitions therefrom. As used herein, attorney's
fees shall be deemed to mean the full and actual costs of any investigation and
of legal services actually performed in connection with the matters involved,
calculated on the basis of the usual fee charged by the attorneys performing
such services.
 
5.5 This Restated Subscription Agreement may be executed in counterparts. Upon
the execution and delivery of this Restated Subscription Agreement by the
Subscriber, this Restated Subscription Agreement shall become a binding
obligation of the Subscriber with respect to the purchase of Units as herein
provided; subject, however, to the right hereby reserved by the Company to (i)
enter into the same agreements with other subscribers, (ii) add and/or delete
other persons as subscribers and (iii) reduce the amount of or reject any
subscription.
 
5.6 The holding of any provision of this Restated Subscription Agreement to be
invalid or unenforceable by a court of competent jurisdiction shall not affect
any other provision of this Restated Subscription Agreement, which shall remain
in full force and effect.
 
5.7 It is agreed that a waiver by either party of a breach of any provision of
this Restated Subscription Agreement shall not operate or be construed as a
waiver of any subsequent breach by that same party.
 
5.8 The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further actions as may be
necessary or appropriate to carry out the purposes and intent of this Restated
Subscription Agreement.
 
[Signature Pages Follow]
 
 
7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Restated Subscription
Agreement as of the day and year first written above.
 
_________________________________  X $100,000 for each Unit = $
_________________________.
Number of Units subscribed
for                                                                          Aggregate
Purchase Price
 
Manner in which Title is to be held (Please Check One):
 
 

1.   
  Individual
7.      Trust/Estate/Pension or Profit Sharing Plan              Date
Opened:  ___________________  2.     Joint Tenants with Right of Survivorship 
8.      As a Custodian for _________________________              Under the
Uniform Gift to Minors Act of the State of            
_______________________________              3.      Community Property 9.     
Married with Separate Property              4.      Tenants in Common 10.     
Keogh             5.      Corporation/Partnership/Limited Liability Company 
11.      Tenants by the Entirely             6.      IRA  12.   
  Foundation described in Section 501(c)(3) of the Internal
         
  Revenue Code of 1986, as amended.  

 
IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN:
 
  •  INDIVIDUAL SUBSCRIBERS MUST COMPLETE PAGE 10
  •  SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE 11
 
 
8

--------------------------------------------------------------------------------


 
EXECUTION BY NATURAL PERSONS\
 

--------------------------------------------------------------------------------

Exact Name in Which Title is to be Held    __________________________ 
__________________________  Name (Please
Print)                                                                       
Name of Additional Subscriber      __________________________ 
__________________________  Number and Street       Residence:  Address of
Additional Subscriber      __________________________ 
__________________________  City, State and Zip Code  City, State and Zip Code 
    __________________________  __________________________  Social Security
Number  Social Security Number      __________________________ 
__________________________  Telephone Number  Telephone Number     
__________________________  __________________________  Fax Number (if
available)  Fax Number (if available)      __________________________ 
__________________________  E-Mail (if available)  E-Mail (if available)     
__________________________  __________________________ 
(Signature)                                                                       
(Signature of Additional Subscriber)           
ACCEPTED this __ day of __________ 2008, on
behalf of IX Energy Holdings, Inc. 
      By: ____________________________   
Name:
Title: 

 
 

--------------------------------------------------------------------------------


 
EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY
 
 
(Corporation, Partnership, Trust, Etc.)
 
_______________________________________________________________________________
Name of Entity (Please Print)
Date of Incorporation or Organization:
 
State of Principal Office:
 
Federal Taxpayer Identification Number:
_________________________________________________
 
______________________
Office Address
 
______________________
City, State and Zip Code
 
______________________
Telephone Number
 
______________________
Fax Number (if available)
 
______________________
E-Mail (if available)
 

[seal]          By: ______________________________   
Name: 
Attest: ___________________________ 
Title: (If Entity is a Corporation) 

 
*If Subscriber is a Registered
Representative with a FINRA member firm, have the following acknowledgement
signed by the appropriate party:
 
The undersigned FINRA member firm acknowledges receipt of the notice required by
Rule 3050 of the FINRA Conduct Rules
 

_________________________________
ACCEPTED this ______day of _______
2008, on behalf of IX Energy Holdings, Inc. 
Name of FINRA Firm        By: ______________________________ 
By: ______________________________
Name:
Title:
Name:
Title:

 
 
9

--------------------------------------------------------------------------------


 
AMENDMENT NO. 1 TO RESTATED SUBSCRIPTION AGREEMENT
 
AMENDMENT NO. 1. TO RESTATED SUBSCRIPTION AGREEMENT (the "Amendment") made as of
this ____ day of____________2008, between IX Energy Holdings, Inc., a Delaware
corporation (the "Company"), and the undersigned (the "Subscriber").
 
WHEREAS, the Company and the Subscriber are parties to that certain Restated
Subscription Agreement, dated as of November ___, 2008  and Amendment No. 1 to
the Restated Subscription Agreement date as of November ___, 2008 (the "Restated
Agreement"); and
 
WHEREAS, the Company and the Subscriber desire to amend the Restated Agreement
as provided below. Capitalized terms used herein but not otherwise defined shall
have the meanings ascribed to them in the Original Agreement.
 
NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and legal sufficiency of which hereby are
acknowledged, the parties hereby agree as follows:
 
1.    Description of the Offering. The first WHEREAS clause in the Original
Agreement is deleted and replaced in its entirety with the following:
 
WHEREAS, pursuant to a Confidential Private Placement Memorandum dated August
22, 2008, as amended to date (the "PPM"), the Company is offering in a private
placement (the "Offering") to accredited investors a minimum of 20 Units (the
"Minimum Offering") and a maximum of 100 Units (the "Maximum Offering") at a
purchase price of $100,000 per Unit, or up to 115 Units if the Company elects to
accept over-subscriptions, with each Unit (the "Units") consisting of 250,000
shares of the Company's common stock, par value $0.001 per share (the "Common
Stock"), and a three-year detachable warrant (the "Warrant") to purchase 250,000
shares of Common Stock with an exercise price of $0.50 per share; and
 
2.    Subscriber Representation. Section 1.16 appearing under the heading "I.
Subscription for and Representations and Covenants of Subscriber" is deleted and
replaced in its entirety with the following:
 
1.16 The Subscriber understands that, pursuant to the terms of the Offering as
set forth in the PPM, the Company must receive subscriptions for 20 Units for an
aggregate purchase price of $2,000,000 in order to close on the sale of any
Units and that persons affiliated with the Company or its consultants, advisors,
or placement agents may subscribe for Common Stock, in which case the Company
may accept subscriptions from such affiliated parties in order to reach the
Minimum Offering; and that, accordingly, no investor should conclude that
achieving the Minimum Offering is the result of any independent assessment of
the merits or advantages of the Offering or the Company made by Subscribers in
the Minimum Offering.
 
10

--------------------------------------------------------------------------------


 
3.    Price Protection. Section 3.1 appearing under the heading "I.
Subscriptions for and Representations and Covenants of Subscriber " is deleted
and replaced in its entirety with the following:
 
3.1 For twenty four (24) months following the Initial Closing Date (as defined
in the PPM), in the event that the Company issues or sells any shares of Common
Stock or any Common Stock Equivalents (as defined below) pursuant to which
shares of Common Stock may be acquired at a price less than $0.40 per share (a
"Lower Price Issuance"), then the Company shall promptly issue additional shares
of Common Stock to the Subscriber in an amount sufficient that the subscription
price paid hereunder, when divided by the total number of shares issued will
result in an actual price paid per share of Common Stock hereunder equal to such
lower price (this is intended to be a "full ratchet" adjustment). Such
adjustment shall be made successively whenever such an issuance is made. In
addition to the foregoing, in the event of a Lower Price Issuance, the
Subscriber shall have the right to elect to substitute any term or terms of the
offering being made in connection with the Lower Price Issuance for any term of
the Offering in connection with the Common Stock and Warrants (purchased
hereunder) owned by the Subscriber as of the date of such Lower Price Issuance.
Notwithstanding the foregoing, this Section 3.1 shall not apply in respect of an
Exempt Issuance (as defined below).


4.    Escrow. Section 4.3 appearing under the heading "IV. Terms of
Subscription" in the Subscription Agreements is deleted and replaced in its
entirety with the following:
 
4.3 Pending the sale of the Units, all funds paid hereunder shall be deposited
by the Company in escrow with the Company's escrow agent. If the Company shall
not have obtained subscriptions (including this subscription) for the Minimum
Offering on or before the Termination Date (as such date may be extended by the
Company), then this subscription shall be void and all funds paid hereunder by
the Subscriber shall be promptly returned without interest to the Subscriber, to
the same account from which the funds were drawn. If subscriptions are received
and accepted and payment tendered for the Minimum Offering on or prior to the
Termination Date, then all subscription proceeds (less fees and expenses) shall
be paid over to the Company within ten (10) days thereafter. In such event,
sales of the Units may continue thereafter until the earlier of the date on
which the Maximum Offering is sold and the Termination Date, with subsequent
releases of funds from time to time at the discretion of the Company.


 
11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Subscriber have executed this Amendment
as of the ___day of November 2008.
 
 

  IX ENERGY HOLDINGS, INC.        By:_______________________   
Name: Steve Hoffmann
Title: Chief Executive Officer 
      SUBSCRIBER    __________________________    Name of Subscriber        By:
_______________________        Title:______________________ 

 
 
12

--------------------------------------------------------------------------------


 
AMENDMENT NO. 2 TO RESTATED SUBSCRIPTION AGREEMENT
 
AMENDMENT NO. 2. TO RESTATED SUBSCRIPTION AGREEMENT (the "Amendment") made as of
this ____ day of____________2008, between IX Energy Holdings, Inc., a Delaware
corporation (the "Company"), and the undersigned (the "Subscriber").
 
WHEREAS, the Company and the Subscriber are parties to that certain Restated
Subscription Agreement, dated as of November ___, 2008  and Amendment No. 1 to
the Restated Subscription Agreement date as of November ___, 2008 (the "Restated
Agreement"); and
 
WHEREAS, the Company and the Subscriber desire to amend the Restated Agreement
as provided below. Capitalized terms used herein but not otherwise defined shall
have the meanings ascribed to them in the Original Agreement.
 
NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and legal sufficiency of which hereby are
acknowledged, the parties hereby agree as follows:
 
5.    Description of the Offering. The first WHEREAS clause in the Original
Agreement is deleted and replaced in its entirety with the following:
 
WHEREAS, pursuant to a Confidential Private Placement Memorandum dated August
22, 2008, as amended to date (the "PPM"), the Company is offering in a private
placement (the "Offering") to accredited investors a minimum of 27.5 Units (the
"Minimum Offering") and a maximum of 100 Units (the "Maximum Offering") at a
purchase price of $100,000 per Unit, or up to 115 Units if the Company elects to
accept over-subscriptions, with each Unit (the "Units") consisting of 250,000
shares of the Company's common stock, par value $0.001 per share (the "Common
Stock"), and a three-year detachable warrant (the "Warrant") to purchase 250,000
shares of Common Stock with an exercise price of $0.50 per share; and
 
6.    Subscriber Representation. Section 1.16 appearing under the heading "I.
Subscription for and Representations and Covenants of Subscriber" is deleted and
replaced in its entirety with the following:
 
1.16 The Subscriber understands that, pursuant to the terms of the Offering as
set forth in the PPM, the Company must receive subscriptions for 27.5 Units for
an aggregate purchase price of $2,750,000 in order to close on the sale of any
Units and that persons affiliated with the Company or its consultants, advisors,
or placement agents may subscribe for Common Stock, in which case the Company
may accept subscriptions from such affiliated parties in order to reach the
Minimum Offering; and that, accordingly, no investor should conclude that
achieving the Minimum Offering is the result of any independent assessment of
the merits or advantages of the Offering or the Company made by Subscribers in
the Minimum Offering.
 
13

--------------------------------------------------------------------------------


 
7.    Section 3.2 appearing under the heading "III. Covenants by the Company" is
deleted and replaced in its entirety with the following:
 
3.2 For purposes of this Agreement, (i) “Common Stock Equivalents” means any
securities of the Company or any of its subsidiaries which would entitle the
holder thereof to acquire at any time Common Stock, including, without
limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock and (ii)
“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers, directors, or consultants of the Company pursuant to any
stock or option plan duly adopted for such purpose by a vote of a majority of
the members of the Board of Directors of the Company, (b) securities upon the
exercise or exchange of or conversion of any securities issued hereunder and/or
other securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement, provided that
such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise, exchange or
conversion price of such securities; and (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a person which is either an owner of, or an entity that is, itself or
through its subsidiaries, an operating company in a business synergistic with
the business of the Company and in which the Company receives benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities.


IN WITNESS WHEREOF, the Company and the Subscriber have executed this Amendment
as of the ___day of December 2008.
 
 

  IX ENERGY HOLDINGS, INC.        By:_______________________   
Name: Steve Hoffmann
Title: Chief Executive Officer 
      SUBSCRIBER    __________________________    Name of Subscriber        By:
_______________________        Title:______________________ 

 
 
14